In Special Charge No. 2 the court was requested in substance to instruct the jury that if there was a reasonable doubt as to the existence of a conspiracy between J. H. Byers and E. F. Owen to commit the crime of forgery, the jury should reject the evidence of declarations and acts "done and made by the said J. H. Byers and E. F. Owen when defendant was not present or knew of same." The form of the charge would justify its refusal. However, the State's evidence, which is uncontroverted in this particular case, seems conclusive of the acting together of Byers and Owen such as to establish a conspiracy to commit the crime of forgery. The principle in Chapman's case, 45 Tex. Crim. 479, is sound, but the facts calling it into operation are not analogous to the present case. The facts are more in line with English v. State, 34 Tex.Crim. R.; Richards v. State, 53 Tex.Crim. R.; Hays v. State, 90 Tex.Crim. R.. On the facts, the cases of Dobbs v. State, 51 Tex.Crim. R.; Mercado v. State, 258 S.W. 179 (180), and others cited by the appellant, are distinguished from those controlling in the present appeal.
The other questions raised in the motion for rehearing were fully discussed and the proper disposition made of them on the original hearing.
The motion is overruled.
Overruled. *Page 584